Title: From Benjamin Franklin to ——— Deshayes, 27 April 1779
From: Franklin, Benjamin
To: Deshayes, ——


Sir,
Passy April 27. 1779.
I understand from his Excellency M. De Sartine that you have taken Care of such poor Americans as arrived at Cherbourg from England, and been at some Expence in relieving them. Please to accept my Thanks, and send me your Account that I may reimburse you. And as you have been so good as to Offer a Continuance of these kind Offices of Humanity I hereby assure you that the same will very much oblige me and that your accounts shall be readily and punctually discharged.
I have the honor to be, Sir, &ca.
M. Deshayes.
